TO CANCEL TENDER PREVIOUSLY SUBMITTED ONLY COMPLETE THIS FORM IF YOU WISH TO CANCEL THE INSTRUCTIONS YOU SUBMITTED ON YOUR LETTER OF TRANSMITTAL. PARTNERS GROUP PRIVATE EQUITY, LLC EXHIBIT D ONLY COMPLETE THIS FORM IF YOU WISH TO CANCEL THE INSTRUCTIONS YOU SUBMITTED ON YOUR LETTER OF TRANSMITTAL NOTICE OF WITHDRAWAL OF TENDER Regarding Units in PARTNERS GROUP PRIVATE EQUITY, LLC Tendered Pursuant to the Offer to Purchase Dated June 27, 2014 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY UMB FUND SERVICES, INC. BY, 11:59 P.M., EASTERN TIME, ON JULY 25, 2014, UNLESS THE OFFER IS EXTENDED. Complete This Notice of Withdrawal And Return To: Partners Group Private Equity, LLC c/o UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 Attention: Tender Offer Administrator Phone: (888) 977-9790 Fax: (816) 860-3140 Cancel Tender Page 1 of 2 PARTNERS GROUP PRIVATE EQUITY, LLC Ladies and Gentlemen: The undersigned wishes to withdraw the tender of its limited liability company units in Partners Group Private Equity, LLC (the “Fund”), or the tender of some of such units, for purchase by the Fund that previously was submitted by the undersigned in a Letter of Transmittal dated . Such tender was in the amount of: []All of the undersigned’s entire limited liability company units. []A portion of the undersigned’s limited liability company units expressed as a specific dollar value or number of units $or (number of units) The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the units in the Fund previously tendered will not be purchased by the Fund upon expiration of the tender offer described above. SIGNATURE(S): FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: FOR OTHER INVESTORS: Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Investor Print Name of Investor Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Joint Tenant Signature if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Signatory and Title Print Name of Joint Tenant Co-signatory if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name and Title of Co-signatory Date: Cancel Tender Page 2 of 2
